804 F.2d 1250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George Alexander ADAMS, Plaintiff-Appellant,v.Collie R. BOND;  James P. Green;  J. Henry Banks;  R.J.Robinson;  Samuel Pearson;  Randolph Baskerville;M.D. Grieson;  Gladys Rogers Darensburg,Defendants-Appellees.
No. 86-6596.
United States Court of Appeals, Fourth Circuit.
Submitted June 25, 1986.Decided Nov. 11, 1986.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  John D. Larkins, Jr. District Judge.  (C/A No. 85-1298-CRT)
George Alexander Adams, appellant pro se.
D. Bernard Alston for Appellees Bond, Green, and Banks.
George William Dennis, Teague, Campbell, Dennis & Gorham, for appellees Pearson, Grieson and Robinson.
Randolph Baskerville and Gladys Rogers Darensburg, appellees.
E.D.N.C.
AFFIRMED
Before WIDENER and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion adopting the magistrate's recommendation discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Adams v. Bond, C/A No. 85-1298-CRT (E.D.N.C., Apr. 14, 1986).


2
AFFIRMED.